Citation Nr: 0837916	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for mycotic nail, 
left great toe, residual of avulsion (mycotic left great 
toenail).  

2.  Entitlement to service connection for bilateral foot 
ulcers.

3.  Entitlement to service connection for right toenail 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
September 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2004, the veteran testified at a personal 
hearing before a Decision Review Officer at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

The veteran has filed claims, currently being handled at the 
RO, for service connection for diabetes mellitus, diabetic 
peripheral neuropathies of the upper and lower extremities, 
and right great toe and left third toe amputations as 
secondary to diabetes mellitus.  While some of those 
disabilities are discussed below, this decision is not 
rendering any opinion as to the outcome of those claims.  For 
example, while the Board is holding today that service 
connection is not warranted for bilateral foot ulcers this 
holding does not preclude a future finding that diabetic 
peripheral neuropathies of the lower extremities are related 
to service. 


FINDINGS OF FACT

1.  Mycotic left great toenail has been primarily manifested 
by onychomycosis and hypertrophic nail.  The condition does 
not involve an exposed area, and five percent of the entire 
body is not shown to be affected, which is not an extensive 
area.  Intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs is not shown.  

2.  Bilateral foot ulcers are not shown causally related to 
the veteran's service.

3.  Right toenail disorder is not shown causally related to 
the veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for mycotic 
nail, left great toe, residual of avulsion, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Code (DC) 
7899-7813 (2007).

2.  Bilateral foot ulcers were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

3.  Right toenail disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the veteran's service connection claims were 
first denied prior to the enactment of the VCAA and then 
reconsidered and denied after VCAA notice was provided.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The veteran received such 
notice in a September 2001 letter which fully addressed all 
three notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
claims were readjudicated in July 2002 when the RO issued a 
rating decision.  The veteran was also sent another VCAA-
compliant notice letter for these claims in March 2007; that 
letter included proper notice regarding degrees of disability 
and effective dates.  

Service connection for mycotic left great toenail was awarded 
by an October 2000 rating decision.  The veteran then filed 
the instant claim for an increased rating in June 2001.  
Hence, the veteran's claim is one for an increased rating 
rather than one for a higher initial rating.   

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the veteran was provided some of the requisite 
notice after the initial unfavorable decision by the AOJ.  A 
March 2007 letter notified the veteran that for an increased 
rating to be warranted the evidence needed to show that his 
condition had gotten worse/increased in severity and informed 
him of his and VA's respective duties for obtaining evidence.  
The letter also provided proper notice regarding degrees of 
disability and effective dates.  The veteran was notified 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and also provided examples of the types of medical and lay 
evidence that the veteran may submit or ask the Secretary to 
obtain.  The examples given included VA and Federal treatment 
records, Social Security determinations, statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work, and statements discussing his disability symptoms 
from people who have witnessed how they affect him.  The 
veteran's claim for an increased rating was readjudicated in 
June 2007 when the RO issued a supplemental statement of the 
case after the notice letter was sent.   

The March 2007 letter satisfied the third and fourth 
requirement from Vazquez-Flores.  However, this letter did 
not specifically ask the veteran to provide evidence of the 
effect that any worsening has on his employment and daily 
life or give him at least general notice of the criteria 
necessary for entitlement to a higher disability rating.  In 
this case, the current DC 8206 contemplates a certain 
percentage of the body being affected for a higher rating.  
The former DC 8206 (in effect during the course of this 
appeal) does not contain provisions such as those 
contemplated in the second requirement from Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication.  Statements made by the veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claim, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life, and the criteria for a higher 
rating.  For example, at the veteran's personal hearing he 
testified about how his disabilities affect his recreational 
activities.  Regarding employment, the Board notes that the 
veteran is retired.  In an October 2008 brief, the veteran's 
representative lists the current criteria for a higher rating 
under DC 7806.  Statements such as these show awareness of 
what is needed to substantiate the claim for an increased 
rating for mycotic left great toe nail, including evidence of 
the effects of any worsening on employment and daily life and 
the criteria for a higher rating under DC 7806.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant that demonstrate an awareness of what was necessary 
to substantiate his claim.  Id. at 49.  This showing of 
actual knowledge satisfies the first requirement of Vazquez-
Flores.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

The Board is aware that the criteria for rating scars changed 
recently during the course of this appeal, effective October 
23, 2008.  As explained below, this change in the regulations 
does not require a remand for additional notification or 
action.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, documents from the Railroad Retirement Board, 
hearing transcripts, private medical records, VA treatment 
records, service personnel records, and service treatment 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  VA examinations were 
provided in connection with the increased rating claim and 
the claim for service connection for bilateral foot ulcers.  
A VA examination was not provided in connection with the 
claim for service connection for right toenail condition; 
however, such a medical examination and opinion was not 
necessary for this claim as the evidence does not establish 
that an event, injury, or disease occurred in service that 
may have resulted in this condition.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).    

In an April 2007 Statement of Accredited Representative in 
Appealed Case, it is noted that the veteran asserts that his 
July 2007 VA examination does not accurately portray the 
current disability picture pertaining to the left great toe 
condition.  In this regard, the July 2007 VA examination 
report indicates that at the time of the examination the 
toenail was not an onychomycotic toenail that is dystrophic.  
The diagnosis given was onychomycosis with history of 
avulsion of left big toenail without complications or 
residuals.  It is well established that the veteran has 
onychomycosis and hypertrophic toenails and the Board is 
considering those conditions when evaluating the current 
level of severity.  There are multiple medical records on 
file showing the current severity of the veteran's 
disability; as such, the Board does not believe that another 
VA examination is needed at this time.  If the veteran's 
mycotic left great toenail worsens in severity he can submit 
another claim for an increased rating; however, at this time 
the severity of the disability is well documented.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. 
App. 37.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Service Connection

The veteran asserts that he has bilateral foot ulcers and 
right toenail disorder caused by his active military service 
in the United States Navy.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has current bilateral foot ulcers and right 
toenail disorder as a result of his active military service.  
Neither disorder is shown during service.  Foot ulcers are 
shown due to nonservice-connected causes.  

At the veteran's personal hearing he testified that he has 
had a fungus on his toes since service, with a breakout in 
1977.  He stated that the fungus is underneath his toenails 
and between his toes, and that the ulcers were under his 
great toe.  He reported that he started getting ulcers on his 
feet around 1995.  He clarified that the fungus and ulcers 
were separate conditions and that the fungus did not cause 
his ulcers but that the ulcers were caused by walking.  He 
explained that the ulcers were from friction from his feet 
sliding back and forth.  He referred to the ulcers as 
diabetic foot ulcers.  

Service treatment records show that after complaint of a very 
painful ingrown toenail on the left, the veteran's left great 
toenail was removed in June 1973.  Treatment, complaint, and 
removal of any toenail on the right foot are not documented 
during service.  The veteran's September 1973 discharge 
examination shows an abnormal evaluation of the feet, 
however, no specific disability is listed.  No defects were 
noted at that time.  Bilateral foot ulcers and right toenail 
disorder are not shown during service.  

It is well established in the medical records that the 
veteran has diabetes mellitus and peripheral neuropathy/ 
diabetic neuropathy.  In the mid 1990s the veteran was 
diagnosed with diabetic foot ulcers.  The medical records 
from that time to the present show many assessments of 
diabetic foot ulcers.  In a June 2000 letter, one of the 
veteran's private physicians, Dr. A.P., stated that the 
veteran has periodic diabetic foot ulcers that in the 
physician's medical opinion started when the veteran had the 
toenails from this great toes removed while in the military.  
Doctor A.P. has reported treating the veteran for bilateral 
onychomycosis since 1995.  

Doctor R.C. has reported treating the veteran for bilateral 
onychomycosis since 1997.  In multiple medical records from 
as far back as August 1998 and as recent as December 2006, 
Dr. R.C. has noted that the veteran's great toe ulcers are 
due to diabetic neuropathy and/or pressure ischemia.  There 
are also medical reports showing osteomyelitis of the right 
great toe as far back as September 1996.  This toe was 
amputated due to osteomyelitis in January 2007 

The veteran was afforded a VA examination in August 2000.  At 
that examination, the veteran stated that his left and right 
great toenails were burned off during service.  The nails 
have reportedly been mycotic in nature since they grew back.  
Diabetes mellitus and peripheral neuropathy were also noted.  
The veteran reported developing ulcers of both great toes on 
more than one occasion.  Physical examination revealed 
mycotic nails of both great toes with no active infection.  
No active ulcers were noted at that time.  The examiner 
opined that the avulsion of the great toenail (or toenails by 
the veteran's account) during service bears no relationship 
to the subsequent development of ulcers under the toes.  The 
reasoning was that the ulcers were secondary to severe 
peripheral neuropathy.  

Two private consultation reports from the same day in 
December 2006 showed assessments of diabetic foot infection 
on the right and infected toe ulcer with cellulitis.

Bilateral foot ulcers are not shown until the mid 1990s, some 
20 years after the veteran's separation from service.  While 
certainly not dispositive, the lack of medical treatment for 
such a long period of time is strong evidence against a 
finding that the veteran has had bilateral foot ulcers since 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  In fact, at the 
veteran's personal hearing he stated that his foot ulcers 
began in 1995.  Moreover, Dr. R.C. has on many occasions 
noted that the veteran's foot ulcers are due to his diabetes 
and neuropathy and/or pressure ischemia.  While Dr. A.P. has 
opined that the veteran has foot ulcers that in his medical 
opinion started when the veteran had the toenails from his 
great toes removed while in the military, in that same report 
he refers to the ulcers as periodic diabetic foot ulcers.  In 
any event, removal of the veteran's right great toenail 
during service is not shown by the medical evidence of 
record.  The only evidence that the veteran had his right 
great toenail removed during service is his own statements to 
medical professionals.

Regarding etiology of the foot ulcers, the Board is assigning 
higher probative weight to the opinion rendered by the VA 
examiner in August 2000.  That opinion, that the veteran's 
foot ulcers are not related to his service because the ulcers 
were secondary to severe peripheral neuropathy (which the 
Board notes is shown due to diabetes mellitus), is better 
reasoned than Dr. A.P.'s opinion that the veteran's diabetic 
foot ulcers were due to in-service toenail removals.  The VA 
examiner's opinion is supported by the numerous reports from 
Dr. R.C. that the veteran's foot ulcers are due to diabetes 
and neuropathy and/or pressure ischemia, as well as the fact 
that the medical evidence does not show any right great 
toenail removal during service.  

Treatment for right toenail disorder is also not shown for 
years after the veteran's service.  More importantly, no 
event, injury or disease of the right foot is shown during 
service.  Without competent, credible evidence of in-service 
occurrence or aggravation of a disease or injury, service 
connection is not warranted.  See Hickson, 12 Vet. App. at 
253.  Again, the only evidence that the veteran had his right 
great toenail removed during service is his own statements to 
medical professionals.  

The veteran has stated that he has had problems with his 
toenails since service and that he had his right great 
toenail removed during service.  The Board notes that he is 
competent to testify about observable symptoms, such as 
having an operation or a fungus on his toes.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, in this case the medical evidence simply does not 
show any complaints or treatment related to the right foot 
during service even thought the operation on his left foot is 
well documented.  The competent medical evidence also does 
not show any treatment for the right foot for years after 
service.  

In summary, bilateral foot ulcers and right toenail disorder 
are not shown during the veteran's military service or for 
many years thereafter.  The medical evidence of record 
indicates that the veteran's bilateral foot ulcers are the 
result of his diabetes and neuropathy and/or pressure 
ischemia - conditions for which the veteran is not service 
connected.  

For all the reasons above, the Board finds that the 
preponderance of the competent evidence is against a finding 
of in-service bilateral foot ulcers and right toenail 
disorder and a nexus between the post-service diagnoses 
related to these claimed disabilities and service.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.



III. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The veteran's service-connected mycotic left great toenail is 
currently evaluated as zero percent disabling under DC 7899-
7813.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  In this case the 7899 code represents 
an unlisted skin disorder.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2007).  Here, the 
veteran's service-connected mycotic left great toenail is 
rated as analogues to dermatophytosis.  38 C.F.R. § 4.20.

Diagnostic code 7813 states that dermatophytosis is to be 
rated as disfigurement of the head, face or neck, scars, or 
dermatitis, depending upon the predominant disability.  
38 C.F.R. § 4.118, DC 7813.

During the course of this appeal the criterion for rating 
skin was amended twice, first effective August 30, 2002 and 
next effective October 23, 2008.  The later amendment only 
affected the criterion for rating disfigurement of the head, 
face, or neck and the criterion for rating scars.  See 
73 Fed. Reg. 54,708 (Sept. 23, 2008).  In this case the 
veteran has been rated using the diagnostic code for rating 
dermatitis and eczema and the Board is of the opinion that 
the veteran's mycotic left great toenail is properly rated 
using this diagnostic code.  Accordingly, the veteran's claim 
is essentially unaffected by the latest amendment and no 
further action regarding notice or process needs to be taken 
before a final decision is reached in this case.  The 
veteran's claim for an increased rating will be considered 
using both the rating criteria in effect prior to August 30, 
2002 and the criteria in effect as of August 30, 2002.   

Under the now-deleted provisions of 38 C.F.R. § 4.118, DC 
7806 (2001), effective through August 29, 2002, 50 percent is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  30 percent is assigned for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  10 percent is assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Zero percent is assigned for 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.

Under the revised provisions of 38 C.F.R. § 4.118, DC 7806 
(2007), effective from August 30, 2002, 60 percent is 
assigned for dermatitis or eczema with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  30 percent is assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  10 percent 
is assigned for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body, or at least 
5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Zero percent is assigned for dermatitis or 
eczema with less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. at 55.

In a June 2000 letter, Dr. R.C. stated that the veteran has 
chronic pain and deformity of the toenail that could be 
attributed to trauma to the nail root resulting from the 
avulsion during service.  He also relayed that the 
combination of this disability and the veteran's diabetes and 
peripheral neuropathy makes it impossible to wear normal 
footgear or be employed at any job requiring ambulation for 
even short periods of time.  

Physical examination at an August 2000 VA examination 
revealed a mycotic left great toenail with no active 
infection.  The veteran also had a large amount of 
callosities beneath both toes and loss of sensation 
bilaterally consistent with peripheral neuropathy.  A 
December 2006 private consultation report noted that the 
veteran was retired and ambulated without difficulty.  

Multiple medical records report that the veteran's toenails 
are thickened and dystrophic with onychomycosis.  For 
example, a January 2007 private treatment record is typical 
of many of the treatment notes created throughout the appeal 
period and describes the veteran's toenails as thick, yellow, 
and dystrophic with subungual debris and mycotic smell on 
debridement.  The assessment at that time was onychomycosis, 
PVD, hyperkeratotic lesions as noted, and hypertrophic nails.  
The plan included skin cream but no corticosteroid or other 
immunosuppressive drug therapy was noted.     

The veteran was afforded a VA examination in July 2007.  In 
the corresponding report, the VA examiner stated that 
"[w]hat could be any functional residuals of avulsion of a 
toenail that is mycotic escapes this examiner."  At the time 
of the examination the veteran reported no complications of 
the past avulsions.  The examiner observed that the toenail 
was not an onychomycotic toenail that is dystrophic and there 
was nothing else to report about that toenail.  The diagnosis 
given was onychomycosis with history of avulsion of left big 
toenail without complications or residuals.  

The competent medical evidence shows that mycotic left great 
toenail has been primarily manifested by onychomycosis and 
hypertrophic nail.  The condition does not involve an exposed 
area, and five percent of the entire body is not shown to be 
affected.  The Board does not consider the area affected as 
an "extensive area" for the purposes of the former DC 7806.  
Furthermore, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is not 
shown.  Simply put, the level of severity of the veteran's 
service-connected mycotic left great toenail is not so severe 
as to warrant a compensable rating under either the current 
or former provisions for rating dermatophytosis.  The Board 
has considered rating the veteran's disability using another 
diagnostic code; however, the Board finds no other 
appropriate diagnostic code that would result in a 
compensable rating.  The veteran's disability would not be 
properly rated as a scar, and infections of the skin not 
listed elsewhere are rated the same as dermatophytosis (as 
disfigurement of the head, face or neck, scars, or 
dermatitis).    

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants a 
compensable evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against a compensable evaluation 
for mycotic left great toenail, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings.  During the relevant period, the competent medical 
evidence does not show the severity required for a 
compensable rating at any point.  

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Colayong v. West, 
12 Vet.App. 524, 536 (1999).  In this case the veteran has 
submitted medical evidence suggestive of unemployability, 
such as a March 1999 determination by the Railroad Retirement 
Board that the veteran is disabled for substantial gainful 
activity.  As such, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See id.; Barringer v. Peake, 22 Vet. App. 242 (2008).    

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

In a statement from Dr. A.P. submitted at the same time as 
the Railroad Retirement Board findings (April 2006), the 
physician states that the veteran is totally disabled from 
work of any kind.  However, the conditions that the physician 
notes as disabling are not conditions for which the veteran 
is service connected.  The conditions listed are diabetes 
mellitus, bilateral foot ulcers, hypertension and neuropathy.  
Doctor R.C. also submitted a similar statement in April 2006 
noting disabilities of diabetes with neuropathic ulceration 
as well as onychomycosis pain and chronic disability due to 
chronically painful nails with chronic periungual ulceration.  
Again, the veteran is not service connected for diabetes or 
neuropathic ulceration.  The physician's statements both 
refer to the veteran's diabetes and resulting neuropathy, the 
later of which has been described as severe.  There simply is 
no indication that the symptoms of the veteran's mycotic left 
great toenail alone affect his employability to the degree 
contemplated in a compensable rating.  Importantly, the 
veteran is retired and frequent periods of hospitalization 
are not shown in the record.  In July 2007, a VA examiner 
indicated that he was not aware of what could be a functional 
residual of avulsion of a toenail and did not mention 
anything that indicated the veteran's service-connected 
disability was in some way unique or exceptional.  Simply 
put, while the diagnostic code used to rate the veteran's 
disability may not match his symptoms precisely, there is 
nothing that puts the veteran's disability outside of the 
norm as functional disability necessitating compensation is 
not shown.      


ORDER

Entitlement to a compensable evaluation for mycotic nail, 
left great toe, residual of avulsion, is denied.  

Entitlement to service connection for bilateral foot ulcers 
is denied.

Entitlement to service connection for right toenail disorder 
is denied.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


